Citation Nr: 9901143	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veterans death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945, and from November 1945 to August 1962.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a November 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for the cause of the 
veterans death.

The case was previously before the Board in December 1997, at 
which time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) for further development.  
The case is once more properly before the Board for review.    


FINDINGS OF FACT

1.  Service connection for the cause of the veterans death 
was denied by the RO in an October 1976 rating action.  The 
appellant did not file a timely Notice of Disagreement (NOD).  

2.  The evidence submitted by the appellant, when considered 
with alone or together will all of the evidence, both old and 
new, is not so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for the cause of the veterans death.

CONCLUSION OF LAW

The evidence associated with the claims file subsequent to 
the October 1976 rating action, denying service connection 
for the cause of the veterans death, which is final, is not 
new and material, and the claim this benefit is not reopened.  
38 U.S.C.A. §  5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants initial claim for service connection for 
service connection for the cause of the veterans death was 
denied in an October 1976 rating action.  The appellant was 
properly notified of this decision, but failed to file a 
timely appeal.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991); 
38 C.F.R. § 20.200, 20.302(a).  Therefore the October 1976 
rating decision became final, when the appellant did not file 
a notice of disagreement within one year of the date he was 
notified of that unfavorable determination, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Initially, the Board notes that the veteran died in June 
1976, at age 57.  The immediate cause of death was cardiac 
failure, due to or as a consequence of arteriosclerotic heart 
disease.  

The appellant requested in a January 1992 communication, that 
the service connection be granted for the cause of the 
veterans death.  Submitted with the claim were copies of 
reports of examinations during the veterans period of 
service.  These reports were available and considered in the 
October 1976 rating action.  

An attempt to secure records from the U.S. Naval Hospital, 
Oakland, CA, was unsuccessful, as a search of the records was 
negative.  

The appellant presented testimony at a formal hearing before 
a VA hearing officer in June 1994.  She testified that the 
veteran had chest pains in service, particularly when he lost 
his temper.  (Transcript, hereinafter T-3).  At times, the 
chest pain was so intense that he had to see medical care.  
(T-4).  She stated that the veteran sought care at military 
facilities, but did not seek care at private facilities.  (T-
5).  She further testified that the veteran sought care after 
service from the Oak Knoll Naval Medical Center, and that 
while attempts were made to secure those records, they had 
not been obtained by the VA.  (T-9, 10).

Received subsequent to the hearing was the report of the 
veterans final hospitalization in June 1976.  He was found 
unconscious at home by the appellant and transferred to the 
Washington Hospital.  Cardiopulmonary resuscitation was 
initiated, without success, and the veteran was pronounced 
dead approximately a half hour after arrival.  

Based on the appellants testimony, the case was remanded to 
the RO to obtain reports of post service treatment at Oak 
Knoll Medical Facility.  Replies were received from National 
Personnel Records Center (NPRC) that all records had been 
furnished to the VA, and that searches for reports of 
treatment in that facility from 1962 to 1964 showed that no 
record were on file.   

The evidence submitted since the October 1976 decision has 
not been previously submitted to the VA, bears directly on 
the issue of the cause of the veterans death, and is neither 
cumulative nor redundant.  However, for the evidence to be 
new and material such as to reopen the claim, it must be 
demonstrated that the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The Board concludes that the evidence does not meet this 
criteria, and therefore cannot serve to reopen the claim.  
The appellant, in her testimony, is competent to report on 
symptomatology and history of care.  However, as she is not a 
medical professional, she is not competent to reach 
conclusions regarding the etiology of such a disorder.  
Grottveit v. Brown, 5 Vet.App. 91-93 (1993); Espiritu v. 
Derwinski, 2. Vet.App. 492 (1992).  The reports of the final 
hospitalization indicate that cardiopulmonary resuscitation 
was unsuccessful.  However, no conclusions were reached 
regarding the etiology of any underlying disorder.  Finally, 
the Board notes that, while the appellant has reported the 
veteran sought treatment for a pulmonary disorder at service 
medical facilities, no such records were available.  

As the Board therefore concludes that the evidence recently 
submitted is not new and material in nature, the prior rating 
action denying service connection for the cause of the 
veterans death remains final, and the appellants request to 
reopen the claim must be denied.  

ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the cause 
of the veterans death, the appellants claim must be denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
